MANDATE
                 The Fourteenth Court of Appeals
                               NO. 14-13-00785-CV

In the Interest of Zachary Cardiff Sisk, Appealed from the 257th District Court
an Adult Disabled Child                  of Harris County. (Trial Court No.
                                         2012-56772). Memorandum opinion
                                         delivered by Justice Boyce. Justices
                                         Jamison and Donovan also participating.

TO THE 257TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before our Court of Appeals on October 30, 2014, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:
       This cause, an appeal by appellant, Zachary Cardiff Sisk, from the order of
dismissal in favor of appellees, Leslee Cardiff Sisk and Wallace T. Sisk, signed,
June 7, 2013, was heard on the transcript of the record. We have inspected the
record and find error in the order of dismissal. We therefore order the order of
dismissal of the court below REVERSED and REMAND the cause for
proceedings in accordance with this court’s opinion.
       We further order that all costs incurred by reason of this appeal be paid by
appellees, Leslee Cardiff Sisk and Wallace T. Sisk.
       We further order this decision certified below for observance.
       WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, August 4,
2015.